      Case 2:16-cr-00079-MCE Document 112 Filed 09/16/21 Page 1 of 3


1    WILLIAM J. PORTANOVA, State Bar No. 106193
     PORTANOVA & ASSOCIATES
2    400 Capitol Mall, Suite 1100
3    Sacramento, CA 95814
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     WJP@Portanova.com
5
     Attorney for Defendant
6    Cecilia Yu
7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    CASE NO. 2:16-CR-00079-MCE
12                      Plaintiff,                 STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE AND EXCLUDE TIME;
13           v.                                    ORDER
14    CECILIA YU,                                  DATE: September 23, 2021
15                                                 TIME: 10:00 AM
                        Defendant.                 COURT: Hon. Morrison C. England
16

17

18

19

20
21

22

23

24          Plaintiff United States of America, by and through its counsel of record, and

25   defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

26          1.    By previous order, this matter was set for status on September 16, 2021;

27          2.    On the Court’s own motion, the September 16, 2021 status conference was

28                vacated and continued to September 23, 2021;
     STIPULATION TO CONTINUE STATUS               1
     CONFERENCE AND EXCLUDE TIME
           Case 2:16-cr-00079-MCE Document 112 Filed 09/16/21 Page 2 of 3


1              3.   By this stipulation, defendant now moves to continue the status conference

2                   to December 9, 2021, at 10:00 a.m., and to exclude time between

3                   September 16, 2021 and December 9, 2021 under Local Code T4.

4              4.   Counsel for defendant is currently reviewing discovery in the interest of

5                   negotiating a resolution of this case with the government and has retained

6                   an expert for that purpose.

7              5.   Counsel for defendant desires additional time to consult with his client,

8                   conduct investigation and research related to the current charges, review

9                   discovery for this matter, discuss potential resolutions with his client, and

10                  otherwise prepare for trial.

11             6.   Counsel for defendant believes that failure to continue the status

12                  conference to December 9, 2021, would deny him the reasonable time

13                  necessary for effective preparation, taking into account the exercise of due

14                  diligence.

15             7.   The government does not object to the continuance.

16             8.   Based on the above-stated findings, the ends of justice served by

17                  continuing the case as requested outweigh the interest of the public and the

18                  defendant in a trial within the original date prescribed by the Speedy Trial

19                  Act.

20             9.   For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
21                  3161, et seq., within which trial must commence, the time period of

22                  September 16, 2021 to December 9, 2021, inclusive, is deemed excludable

23                  pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

24                  results from a continuance granted by the Court at defendant’s request on

25                  the basis of the Court’s finding that the ends of justice served by taking

26                  such action outweigh the best interest of the public and the defendant in a
27                  speedy trial.

28   ///
     STIPULATION TO CONTINUE STATUS                  2
     CONFERENCE AND EXCLUDE TIME
      Case 2:16-cr-00079-MCE Document 112 Filed 09/16/21 Page 3 of 3


1           10.   Nothing in this stipulation and order shall preclude a finding that other

2                 provisions of the Speedy Trial Act dictate that additional time periods are

3                 excludable from the period within which a trial must commence.

4           IT IS SO STIPULATED.

5

6                                                      Respectfully submitted,

7

8    DATED: September 15, 2021                         /s/ William J. Portanova_______
                                                       WILLIAM J. PORTANOVA
9                                                      Counsel for Defendant
10                                                     Cecilia Yu

11

12   DATED: September 15, 2021                         PHILLIP A. TALBERT
                                                       Acting United States Attorney
13

14                                                     /s/ Mira Chernick_____________
                                                       MIRA CHERNICK
15                                                     Assistant United States Attorney

16
            IT IS SO ORDERED.
17

18
     Dated: September 16, 2021
19

20
21

22

23

24

25

26
27

28
     STIPULATION TO CONTINUE STATUS                3
     CONFERENCE AND EXCLUDE TIME
